NANCY STEFFEN RAHMEYER, Judge.
A jury convicted Mark E. Immekus (“Appellant”) of first-degree assault, armed criminal action, and felonious restraint. Appellant appealed this conviction, raising six points on his appeal. In State v. Immekus, 28 S.W.3d 421 (Mo.App. S.D.2000), this court affirmed the conviction, but set aside the life sentence im*867posed for the assault conviction and remanded the case for re-sentencing. Id. at 434. On remand the trial court entered an amended judgment sentencing Appellant to thirty years imprisonment on the assault conviction. The remaining portion of the judgment was the same as the original. Appellant now appeals from the amended judgment.
In Appellant’s first appeal he raised six points of error. This court addressed each of these points and denied all of them except the point regarding the sentence on his assault conviction. Id. at 425-34. In the present appeal Appellant raises the remaining five points of the first appeal verbatim. He raises no new issues. Appellant candidly states in his brief that “he resubmits herein the same brief as in [his prior appeal], except that he has now deleted Point VII [regarding the assault sentence] from his original brief because the Court granted the relief requested therein.” He explains that he is trying to “avoid any question of a procedural default for purposes of future habeas corpus proceedings” by resubmitting the same points he previously argued.
The “law of the case” doctrine dictates the resolution of this appeal. According to the “law of the case” doctrine, a decision by an appellate court is the law of the case and precludes any relitigation of the same issues. State v. Graham, 13 S.W.3d 290, 293 (Mo. banc 2000). The decision of the appellate court is the law of the case in any subsequent litigation for all points decided by the court. Id. An appellate court can choose not to apply the doctrine if there is a mistake, manifest injustice, or an intervening change of the applicable law. Id. We find none in the present appeal.
Because this court previously decided Appellant’s arguments, Appellant is pre-eluded from raising them again. The trial court’s judgment is affirmed.
GARRISON, P.J., and PREWITT, J., concur.